DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l) (1) - 706.02(l) (3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-11 and 13-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6-8, 11-15, 18-26 and 30-36 of U.S. Patent No. 9554129. Although the claims at issue are not identical, they are not patentably distinct from each other because all limitations recited in claims 1, 3-11 and 13-20 of the instant application are encompassed by limitations recited in claims 1-3, 6-8, 11-15, 18-26 and 30-36 of the patent U.S. 9554129.
Instant Application
U.S. Patent No. 9554129B2
1. A method of decoding an encoded representation of a slice of a picture, the encoded representation including a slice header and slice data, the slide data including an extension field, the method comprising:

parsing a length indicator associated with the encoded representation, the length indicator indicating a length of the extension field in the slice header; and

decoding the slice based at least on the length indicator.
1. A method of decoding an encoded representation of a slice of a picture, said encoded representation comprising a slice header and slice data, said method comprising:

parsing a length indicator associated with said encoded representation and indicative of a length of an extension field in said slice header; and

determining to ignore, during decoding of said encoded representation of said slice of said picture, any value of said extension field identified based on said length indicator.

3. The method of Claim 1, further comprising: determining a length of the extension field based on the length indicator; and identifying an end of the extension field in the slice header based on the determined length of the extension field.

2. The method according to claim 1, further comprising:
determining a length of said extension field based on said length indicator; and
identifying an end of said extension field in said slice header based on said length.

4. The method of Claim 1, wherein parsing the length indicator includes parsing the length indicator present in the slice header.
3. The method according to claim 1, wherein parsing said length indicator comprises parsing said length indicator present in said slice header
5. The method of Claim 1, further comprising: 

parsing a slice header extension present flag associated with the encoded representation; and

performing the parsing of the length indicator and the decoding based at least on the length indicator based on the slice header extension present flag having a predefined value.  
6. The method according to claim 1, further comprising:

parsing a slice header extension present flag associated with said encoded representation; and

performing said parsing of said length indicator and said determining to ignore said any value if said slice header extension present flag has a predefined value.
6. The method of Claim 5, further comprising: 

identifying a parameter set associated with the encoded representation based on a parameter set identifier that is obtainable based on the slice header, the parsing of the slice header extension present flag includes parsing the slice header extension present flag present in the parameter set.  

7. The method according to claim 6, further comprising:

identifying a parameter set associated with said encoded representation based on a parameter set identifier obtainable based on said slice header, wherein parsing said slice header extension present flag comprises parsing said slice header extension present flag present in said parameter set.
7. The method of Claim 1, further comprising:
 identifying a start of the slice data based on the length indicator; and 

the parsing and decoding of the slice data starting from the start of the slice data.  
8. The method according to claim 1, further comprising:
identifying a start of said slice data based on said length indicator; and

parsing and decoding said slice data starting from said start of said slice data.
8. A method of encoding a slice of a picture, the method comprising: generating a length indicator indicative of a length of an extension field present in a slice header of the slice; encoding the slice into an encoded representation of the slice including the slice header and slice data, the slice data including an extension field; and associating the length indicator with the encoded representation.  
11. A method of encoding a slice of a picture, said method comprising:
generating a length indicator indicative of a length of an extension field present in a slice header of said slice;
encoding said slice into an encoded representation of said slice comprising said slice header and slice data; and
associating said length indicator with said encoded representation.
9. The method of Claim 8, wherein associating the length indicator includes inserting a coded representation of the length indicator into the slice header.  
13. The method according to claim 11, wherein associating said length indicator comprises inserting said length indicator into said slice header.
10. The method of Claim 8, wherein the associating of the length indicator includes inserting the length indicator into a parameter set and associating a parameter set identifier identifying the parameter set with the encoded representation.  
15. The method according to claim 11, wherein associating said length indicator comprises inserting said length indicator into a parameter set and associating a parameter set identifier identifying said parameter set with said encoded representation.


Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 9973760. Although the claims at issue are not identical, they are not patentably distinct from each other because all limitations recited in claims 1-20 of the instant application are encompassed by limitations recited in claims 1-22 of the patent U.S. 9973760.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10306231. Although the claims at issue are not identical, they are not patentably distinct from each other because all limitations recited in claims 1-20 of the instant application are encompassed by limitations recited in claims 1-22 of the patent U.S. 10306231.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of U.S. Patent No. 10694185. Although the claims at issue are not identical, they are not patentably distinct from each other because all limitations recited in claims 1-20 of the instant application are encompassed by limitations recited in claims 1-20 of the patent U.S. 10694185.
Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 and 11-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 1 and 11, claims 1 and 11 recite the limitations : “the slide data including an extension field” and “the extension field in the slice header.” Therefore, it is unclear if the extension field is present in the slice data or in the slice header. Consequently, it is undefined to one of ordinary skill in the art would know from the claim terms what structure or steps are encompassed by the claim.
	For the purpose of applying art, the Examiner interprets that the extension field is present in the slice header.
Regarding claims 2-7 and 12-17, claims 2-7 and 12-17 are, either directly or indirectly, dependent from a claim rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. Claims 2-7 and 12-17 do not remedy this deficiency and therefore inherit the rejection of the parent claims.
	

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for additional references. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FABIO LIMA whose telephone number is (571)270-0625.  The examiner can normally be reached on Monday through Friday, 7:30 AM - 4:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on (571)272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FABIO S LIMA/Primary Examiner, Art Unit 2486